Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions 
REQUIREMENT FOR UNITY OF INVENTION 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: Independent apparatus claim 12  - A technique of performing modular inversion operation by determining a set of masked values based on a public key and different random integer values and determining a private key based on a pair of masked values where the private key is represented by the modular inversion of the public key by determining a first integer multiplier and a second integer multiplier such that a sum of a product of the first integer multiplier and the first masked value and a product of the second integer multiplier and masked value equals to a pre-defined integer constant and generating the private key by computing a sum of product of previously calculated by a modular multiplicative inversion of the public key. Dependent claims 13-16 will be examined with this group.

Group II: Independent method claim 1 & independent computer-readable non-transitory storage medium claim 17 – A technique of performing modular inversion operation by determining a set of masked values based on a public key and different random integer values and determining a private key based on a pair of masked values where the private key is represented by the modular inversion of the public key. Dependent claims 2-11 and 18-25 will be examined with this group.

The Group I and Group II of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.2 they lack same or corresponding special technical features because the features that are common to the inventions of groups I-II are: “performing modular inversion operation by determining a set of masked values based on a public key and different random integer values”.
 
However, these limitations, cannot be deemed to be a special technical features because “performing modular inversion operation by determining a set of masked values based on a public key and different random integer values” to MEYER; Bernd (US 2008/0201398 A1). MEYER discloses: performing modular inversion operation by determining a set of masked 

Because these inventions of group I-II lacks unity of invention based on either a priori and/or a posteriori analysis and are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different features as indicated above, the restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.


/QUAZI FAROOQUI/
Examiner, Art Unit 2491